Name: Commission Regulation (EU) 2018/1952 of 4 December 2018 establishing a prohibition of fishing for alfonsinos in the Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe;  international law;  maritime and inland waterway transport;  natural environment
 Date Published: nan

 12.12.2018 EN Official Journal of the European Union L 315/10 COMMISSION REGULATION (EU) 2018/1952 of 4 December 2018 establishing a prohibition of fishing for alfonsinos in the Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV by vessels flying the flag of Spain THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 36(2) thereof, Whereas: (1) Council Regulation (EU) 2016/2285 (2) lays down quotas for 2018. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein have exhausted the quota allocated for 2018. (3) It is therefore necessary to prohibit fishing activities for that stock, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member State referred to in the Annex to this Regulation for the stock referred to therein for 2018 shall be deemed to be exhausted from the date set out in that Annex. Article 2 Prohibitions Fishing activities for the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein shall be prohibited from the date set out in that Annex. In particular it shall be prohibited to retain on board, relocate, tranship or land fish from that stock caught by those vessels after that date. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2018. For the Commission, On behalf of the President, JoÃ £o AGUIAR MACHADO Director-General Directorate-General for Maritime Affairs and Fisheries (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) 2016/2285 of 12 December 2016 fixing for 2017 and 2018 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks and amending Council Regulation (EU) 2016/72 (OJ L 344, 17.12.2016, p. 32). ANNEX No 43/TQ2285 Member State Spain Stock ALF/3X14- Species Alfonsinos (Beryx spp.) Zone Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV Closing date 14.11.2018